Citation Nr: 1639992	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  10-42 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right leg disorder, including as secondary to service-connected chronic strain, right lateral ankle and mid-foot region, residuals of a right foot injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty (AD) in the U.S. Army from March 1977 to June 1977.  He served in the Army National Guard between 1979 and 2004, including during a period of active duty for training (ACDUTRA) from June to July 1993. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of April 2005 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In July 2006, the Veteran testified in support of a claim for service connection for residuals of a right foot injury during a hearing held at the RO before a Decision Review Officer.  In February 2014, the Board determined that such claim, previously decided, encompassed the one now on appeal.  It then remanded this claim to the RO for additional action.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates both electronic records.


FINDING OF FACT

A right leg disorder did not have its onset during, and is not related to, the Veteran's active service or service-connected right ankle and foot disability.



CONCLUSION OF LAW

A right leg disorder was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by, a service-connected chronic strain, right lateral ankle and mid-foot region, residuals of a right foot injury.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  

Here, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that need to be secured on his behalf, or that any VA examination he underwent during the course of this appeal or the VA medical opinion the RO obtained was or is inadequate.  The Board finds that all obligations under the duty to notify and assist have been met.  No further notification or assistance is thus necessary.   


Analysis

The Veteran seeks a grant of service connection for a disorder affecting the back of his right calf and knee on either a direct basis, as due to active service, or secondary basis, as due to his service-connected right ankle and foot disability.  

According to a June 2015 Appellant's Post-Remand Brief, whether serving on active duty or as a member of the National Guard, soldiers are required to participate in physical fitness tests, with very little recovery between test events, and maintain physical fitness standards.  Based on these requirements, the Veteran reportedly ran two miles daily until November 2013, activity that an examiner found caused the right leg disorder.  

According to the Veteran's May 2008 written statement, when he injured his right ankle and foot in 1993, during a period of ACDUTRA, he also injured his right calf, resulting in pain and swelling in that area.  He does not understand why his service-connected right ankle and foot disability does not contemplate his right calf symptoms; when he initially sought service connection for residuals of the 1993 injury, he assumed the RO would service connect all residuals regardless of the part affected, whether the foot, ankle, calf or knee.  He believes the injury to the calf has caused nerve damage in the calf area and cartilage damage behind the right knee, the symptoms of which should be considered part of his service-connected right ankle and foot disability or separately service connected.  

The Board acknowledges these assertions; however, as discussed below, the evidence in this case is not in relative equipoise with regard to the question of whether the symptoms affecting his calf and behind his knee are related to the Veteran's active service or service-connected right ankle and foot disability.  See 38 U.S.C.A. § 5107(b) (when there is approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give benefit of doubt to claimant). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  "Active military, naval, or air service" includes any period of AD or ACDUTRA, during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA), during which the individual concerned was disabled from injury, not disease, incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. 
§§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

ACDUTRA, among other things, is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  It usually covers the two weeks of training done during each summer ("summer camp"), whereas INACDUTRA generally encompasses the one weekend of training done each month ("weekend warrior" training).

Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, service connection may be granted on a secondary basis for a disability proximately due to, the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995). 

As previously noted, the record in this case fails to satisfy all necessary elements of a service connection claim, specifically, the nexus element, whether pursued on a direct or secondary basis. 

VA and private treatment records dated since 2005, letters from P. Sullivan, M.D., L. Berson, M.D., and E. Silverstein, M.D., reports of VA examinations conducted in May 2009 and April 2014, and a July 2014 VA opinion confirm that the Veteran has a right leg disorder described as residuals of an excised mass in the right calf, thereby satisfying the current disability element of a service connection claim. 

Service treatment records and lay statements from soldiers who served with the Veteran satisfy the in-service incurrence element of a service connection claim by establishing that, during a 1993 period of ACDUTRA, the Veteran indeed sustained an injury to his right lower extremity.  That year, in June, the Veteran was playing softball when another soldier stepped or fell on his right foot, necessitating hot soaks and two days of quarters.  X-rays were normal.  Three months later, the Veteran reported continuing pain and occasional edema.  There is a notation dated that day referring to a possible prior fracture of the right foot, which, again, x-rays did not confirm.  The examiner found point tenderness, anterior process of the calcaneus, and neuritis.  Neither the Veteran nor any medical professional noted associated symptoms involving the right calf or knee. 

By 1997, the Veteran was still experiencing pain in his right ankle.  He continued to run and, in June of that year, failed his Army National Guard physical fitness test.  He sought treatment for the pain, often electrical, shooting into his right toes, arch and the plantar aspect of his right foot.  The physician diagnosed mononeuritis, sinus tarsitis and capsulitis of the right foot and injected the Veteran's foot with steroids.  Thereafter, the Veteran continued to experience right foot pain, as described, received an additional injection and underwent physical therapy.  By letter dated December 2004, his private physician confirmed continued pain secondary to sinus tarsitis, debilitating in nature and hindering normal ambulation, causing distal and proximal radiation from the sinus tarsi.  Again, between 1997 and 2004, neither the Veteran nor any medical professional noted associated symptoms involving the right calf or knee. 

In December 2005, approximately two years after his discharge from the Army National Guard and twelve years after the 1993 injury, during a treatment visit for his right ankle and foot disability, the Veteran first reported symptoms involving his right calf.  He indicated that he had had right leg pain and swelling for one month, which he believed resulted from the 1993 injury.  These symptoms, which a doctor attributed to a calf strain, considered in conjunction with those of the right ankle and foot, necessitated another injection and a month of physical therapy.  Despite this treatment, the calf symptoms persisted.

In April 2006, Dr. Sullivan submitted a written statement describing the December 2005 problems as a continuation of those the Veteran had been experiencing since the 1993 right foot injury.  These problems apparently abated temporarily.  During a September 2006 VA foot examination, the Veteran did not mention his right leg, calf or otherwise, and the examiner noted symptomatology in the right foot and ankle region only, primarily affecting the sinus tarsi.  

In May 2007, the Veteran reported tenderness over his calf and Achilles, which Dr. Berson attributed to Achilles tendonitis, a condition he admittedly might have overlooked in the past.  X-rays taken in April 2008, however, revealed a hard knot along the medial aspect of the upper right gastrocnemius muscle with some minor deformity thought to represent an old rupture of the medial head of that muscle.  

In June 2008, in support of a claim for an increased rating for the right ankle and foot disability, the Veteran asked Dr. Sullivan to submit a statement to VA if he agreed his calf symptoms stemmed from the 1993 injury.  In this statement, Dr. Sullivan refers to the "recurrent status of the [Veteran's] chronic right foot and calf pain as a result of an injury sustained while conducting annual training for the Army Reserves in July 1993."  He characterizes the foot condition as sinus tarsitis and indicates that the calf injury, which occurred at the same time as the right foot injury, developed into a large calcification in the calf muscle, a problem adding to the Veteran's disability.  Dr. Sullivan requested reevaluation of the Veteran's right ankle and foot disability on the basis of the calf pain and dysfunction.

According to a September 2008 sports medicine and orthopedic surgery consultation, this knot, then described as a medial gastroc mass possibly representing a soft tissue tumor or an AV malformation, required excision, conducted in December 2008.  The surgeon noted that the Veteran had initially injured this area in 1973, playing football, resulting in a medial gastroc strain diagnosis.  According to subsequently conducted magnetic resonance imaging, the mass likely represented a hemorrhage secondary to a plantaris rupture.  During a post-operative follow-up visit in January 2009, a doctor described the mass that had been excised as a hematoma that had become walled off, forming a pseudotumor.  

Since then, including during May 2009 and May 2014 VA examinations, the Veteran has continued to report right calf symptoms, including intermittent swelling and pain.  In addition to Dr. Sullivan, whose statements are discussed above, two medical professionals have addressed the etiology of the Veteran's right leg disorder.  

In January 2009, Dr. Silverstein, the Veteran's surgeon, indicated that the lesion excised in December 2008 "may be secondary to an old trauma, as [the Veteran] states he had many years ago."  The surgeon further indicated that the Veteran persisted in asking about disability, which the surgeon reportedly was not at liberty to discuss at that time.

In May 2014, a VA examiner found the residuals of the excised mass less likely related to the 1993 right ankle injury and more likely related to the hematoma.  She based this conclusion on the following facts: (1) The hematoma was first documented in 2008; (2) The Veteran underwent multiple VA examinations prior to that time period, during which no examiner noted a hematoma or any calf injury; and (3) Service treatment records reflect no right calf injury.  She further found that there is no evidence to establish that the surgically-removed right gastrocnemius mass was caused or aggravated by the service-connected right ankle disability and that the mass likely developed secondary to some other undocumented trauma.   

In an addendum opinion dated July 2014, the examiner further elaborated with regard to the basis of her conclusions.  She indicated that the Veteran first sought care for right calf pain in December 2005, two and a half years after Army National Guard service and 12 years after the 1993 service injury.  In addition, she noted that the 1993 injury involved the sinus tarsi, which is located in the lateral aspect of the ankle, not the posterior aspect, where the gastrocnemius muscle is found.  She explained that the Veteran had an insidious onset of right calf pain in December 2005, which doctors attributed to right calf and Achilles strains.  She noted that, given the Veteran's status as a runner (two miles daily through November 2013), his running more likely than not represents a contributing factor in the calf muscle injury, an injury that necessitated the December 2005 visit and led to the development of the hematoma. 

Weighing these opinions as is required, see Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (adjudicator must determine credibility and weight to be attached medical opinion and probative value of opinion should be based on medical expert's personal examination of patient, his or her knowledge and skill in analyzing data, and conclusion reached); Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (Board may appropriately favor opinion of one competent medical authority over another); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (Board must consider weight to be placed on medical opinion depending upon the reasoning employed to support the conclusion and extent to which physician reviewed prior clinical records and other evidence), they fail to satisfy the nexus element of a service connection claim, whether pursued on a direct or secondary basis.  With regard to this element, the probative evidence weighing against the claim is greater than that weighing in favor of the claim.  

The evidence weighing in favor of the claim includes medical reports from Drs. Sullivan and Silverstein and the Veteran's assertions.  The evidence weighing against the claim include the May 2014 VA examination report and the July 2014 VA examiner's addendum opinion.  

Given the speculative language Dr. Silverstein used in his January 2009 report when he found that the lesion excised in December 2008 "may be secondary to an old trauma, as [the Veteran] states he had many years ago", the Board assigns this report little evidentiary weight.  Obert v. Brown, 5 Vet. App. 30, 33 (1992) (service connection may not be based on resort to speculation or remote possibility); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Similarly, the Board assigns Dr. Sullivan's April 2006 report little evidentiary weight, as it is not supported by clinical evidence or rationale.  Although Dr. Sullivan described the December 2005 problems as a continuation of those the Veteran had been experiencing since the 1993 right foot injury, the problems described at that time included right ankle and foot complaints as well as right calf complaints.  Medical evidence then of record supported this finding as it pertained to the right ankle and foot complaints, but not as it pertained to the right calf complaints.  Dr. Sullivan did not provide rationale for finding that the calf problems had been continuously manifesting since 1993.  The Veteran did not report that fact and the doctor apparently was not privy to the file, which shows no prior calf complaints, including from 1993, the date of the injury, until that very visit.     

The Board also assigns no evidentiary weight to the Veteran's assertions linking his right leg disorder to the 1993 injury or service-connected right ankle and foot disability.  The Veteran is competent to report when he began to experience right calf pain and swelling as these symptoms are lay observable.  In this case, without medical training, however, he is not competent to relate his complex current right leg disorder to such symptoms or an existing right ankle and foot disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007).  The issue is beyond the ken of a layperson, to include the Veteran and this adjudicator.  See Kahana, 24 Vet. App. at 438 (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion.")

Rather, the Board assigns the greatest evidentiary weight to the VA examiner's April 2014 VA examination report and July 2014 addendum opinion.  Her opinions are well reasoned, based on a review of the Veteran's medical records, and supported by rationale.  They are also supported by the clinical evidence, particularly that showing, although the Veteran injured himself in service in 1993, he did not report calf problems until 2005.  When he finally underwent surgery for the cause of those problems - a mass - he reported a prior injury affecting his gastrocnemius muscle.  Later he reported that he was an avid runner who had been running two miles daily until November 2013.  

Although the Veteran, in part, alleges the in-service running caused the calf problems, the evidence does not rise to equipoise to substantiate that claim.  The Veteran ran for at least a decade after service and for close to two decades after the 1993 injury before complaining of calf problems.  As the VA examiner explained, the calf problems likely manifested secondary to some sort of trauma that occurred in December 2005, including perhaps running, which prompted him to seek treatment at that time.  

Inasmuch as the Veteran's right leg disorder did not have its onset during, and is not otherwise related to, the Veteran's active service or service-connected right ankle and foot disability, the Board concludes that a right leg disorder was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by, a service-connected chronic strain, right lateral ankle and mid-foot region, residuals of a right foot injury.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Rather, the preponderance of the evidence being against this claim, the benefit-of-the-doubt rule is not applicable and the claim must be denied.



ORDER

Service connection for a right leg disorder, including as secondary to service-connected chronic strain, right lateral ankle and mid-foot region, residuals of a right foot injury, is denied.  


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


